                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 MACQUARIE ENERGY LLC,                                 Civil Action No.: 1:21-cv-02435-JMF

                        Plaintiff,                     CONFIDENTIALITY STIPULATION
                                                       AND PROPOSED PROTECTIVE
         vs.                                           ORDER

 MOZART WIND LLC and BAYWA AG,

                        Defendants.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1.      Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

sensitive non-public information. Information and documents designated by a party as confidential

will be stamped “CONFIDENTIAL.”

       2.      The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

       3.      In the event a party challenges another party’s designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes

an admission by any party that Confidential Information disclosed in this case is relevant or
admissible. Each party reserves the right to object to the use or admissibility of the Confidential

Information.

       4.       The parties should meet and confer if any production requires a designation of “For

Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall

not be disclosed to any person, except:

                   a. The requesting party and counsel, including in-house counsel;

                   b. Employees of such counsel assigned to and necessary to assist in the
                      litigation;

                   c. Consultants or experts assisting in the prosecution or defense of the matter,
                      to the extent deemed necessary by counsel; and

                   d. The Court (including the mediator, or other person having access to any
                      Confidential Information by virtue of his or her position with the Court).

       5.       Prior to disclosing or displaying the Confidential Information to any person,

counsel must:

                   a. Inform the person of the confidential nature of the information or
                      documents;

                   b. Inform the person that this Court has enjoined the use of the information or
                      documents by him/her for any purpose other than this litigation and has
                      enjoined the disclosure of the information or documents to any other person;
                      and

                   c. Require each such person to sign an agreement to be bound by this Order in
                      the form attached as Exhibit A.

       6.       The disclosure of a document or information without designating it as

“Confidential” shall not constitute a waiver of the right to designate such document or information

as Confidential Information. If so designated, the document or information shall thenceforth be

treated as Confidential Information subject to all the terms of this Stipulation and Order.

       7.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)



                                                 2
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. The producing party

may specify the minimal level of protection expected in the storage and transfer of its information.

In the event the party who received PII experiences a data breach, it shall immediately notify the

producing party of same and cooperate with the producing party to address and remedy the breach.

Nothing herein shall preclude the producing party from asserting legal claims or constitute a

waiver of legal rights and defenses in the event of litigation arising out of the receiving party’s

failure to appropriately protect PII from unauthorized disclosure.

       8.      Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents or communications, electronically stored information (“ESI”) or

information, under the circumstances as set forth in the rule, shall not constitute a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding.

Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

of documents, ESI or information (including metadata) for relevance, responsiveness and/or

segregation of privileged and/or protected information before production.

       9.      Notwithstanding the designation of information as “Confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal. The parties

shall follow the Court’s procedures for requests for filing under seal.

       10.     At the conclusion of litigation, Confidential Information and any copies thereof

shall be promptly (and in no event later than 30 days after entry of final judgment no longer subject

to further appeal) returned to the producing party or certified as destroyed, except that the parties’

counsel shall be permitted to retain their working files on the condition that those files will remain

protected.




                                                  3
                    11.       Nothing herein shall preclude the parties from disclosing material designated to be

           Confidential Information if otherwise required by law or pursuant to a valid subpoena. Prior notice

           of such a disclosure shall be made to the party that produced the Confidential Information at issue,

           and there will be reasonable cooperation with that party to preserve the confidentiality of that

           Confidential Information.

           SO STIPULATED AND AGREED.


           Dated: June 30, 2021                                                 Respectfully submitted,

            SUSMAN GODFREY L.L.P.                                          GREENBERG TRAURIG LLP


             /s/ Mark H. Hatch-Miller                                       /s/ Hal S. Shaftel
            Mark H. Hatch-Miller (MH4981)                                  Hal S. Shaftel
            1301 Avenue of the Americas, 32nd Floor                        Maura E. Miller
            New York, New York 10019                                       Jeffrey A. Chester
            Telephone: (212) 336-8330                                      MetLife Building
            Facsimile: (212) 336-8340                                      200 Park Avenue
            mhatch-miller@susmangodfrey.com                                New York, New York 10166
                                                                           Telephone: (212) 801-9200
            William R.H. Merrill (admitted pro hac vice)                   Facsimile: (212) 805-9464
            Ashley McMillian (admitted pro hac vice)                       shaftelh@gtlaw.com
            Matthew D. Wood (admitted pro hac vice)                        maura.miller@gtlaw.com
            SUSMAN GODFREY L.L.P.                                          chesterj@gtlaw.com
            1000 Louisiana Street, Suite 5100
            Houston, Texas 77002                                           Attorneys for Defendants
            Telephone: (713) 651-9366
            Facsimile: (713) 654-6666
            bmerrill@susmangodfrey.com
            amcmillian@susmangodfrey.com
            mwood@susmangodfrey.com

            Attorneys for Plaintiff
This stipulation binds the parties to treat as confidential the documents so
classified. This Court, however, has not reviewed the documents                 SO ORDERED
referenced herein; therefore, by so ordering this stipulation, the Court
makes no finding as to whether the documents are confidential. That
finding will be made, if ever, upon a document-by-document review
pursuant to the procedures set forth in the Court’s Individual Rules and
Practices and subject to the presumption in favor of public access to           JESSE M. FURMAN
“judicial documents.” See generally Lugosch v. Pyramid Co. of                   United States District Judge
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court            June 30, 2021
does not “so order” any provision to the extent that it purports to authorize
the parties to file documents under seal without a prior court order. See
New York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605 (JMF), 4
2019 WL 3294170 (S.D.N.Y. July 19, 2019).
                                          EXHIBIT A

                                           Agreement

        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled have been designated as confidential. I have been

informed that any such documents or information labeled “CONFIDENTIAL” are confidential by

Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to any

other person. I further agree not to use any such information for any purpose other than this

litigation.



                                                    DATED:




                                                    Signed in the presence of:




                                                    (Attorney)




                                                5
